DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “low charge diagnostics calculation module” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
While para. 0006 of the specification states that the low charge diagnostics calculation module is included in the controller, it does not specify the structure of the module itself (i.e., software, hardware, etc.) and thus fails to satisfy the requirements of 35 U.S.C. 112(f).  See corresponding rejection under 35 U.S.C. 112(b), below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “low charge diagnostics calculation module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Again, while para. 0006 of the specification states that the low charge diagnostics calculation module is included in the controller, it does not specify the structure of the module itself (i.e., software, hardware, etc.) and thus fails to satisfy the requirements of 35 U.S.C. 112(f).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
IN ADDITION:
	Claim 1, line 8 recites “a leak.”  Similarly, claim 6, line 6 recites “a leak.”  However, the claims fail to establish any type of fluid or context for a leak.  The claim must recite the type of system and type of leak.  For the record, it is understood that Applicant is referring to a refrigerant leak.  The claims should establish a refrigeration cycle before the recitation of “a leak,” and further should expressly recite the leak being a “refrigerant leak.”
	Claims 2-5 and 7-20 are also rejected since they depend from claims 1 and 6, respectively.
	Claim 1, line 10 recites a “refrigeration test.”  However, this is not in itself a term of art and Applicant has failed to indicate the metes and bounds of what constitutes a “refrigeration test.”  Appropriate clarification and correction is required.
	Similarly, claim 6, line 8 recites a “refrigeration test.”  However, this is not a term of art and Applicant has failed to indicate the metes and bounds of what constitutes a “refrigeration test.”  Appropriate clarification and correction is required.

Claim 6 recites the limitation "the evaporator fan" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-2 and 4-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 6,205798 B1) in view of Inoue et al. (WO 2017002213 A1).
	As per claim 1, Porter et al. disclose a system comprising: a sensor (various sensors shown at left column of Fig. 2; especially differential pressure sensors applied in the leak test; a fan (condenser fan at col. 4, line 61; evaporator fan at col. 5, line 43); a controller (processor 100), wherein the controller is configured to: perform a refrigeration test (testing of the refrigeration system at col. 3, line 9-26; col. 8, line 66 – col. 9, line 62; etc.); determine if a leak is present using the sensor (leak test based on sensed differential pressures as described in col. 9); and provide an alarm based on the leakage detection (Fig. 3, step 206).  Porter et al. do not teach the preliminary steps of validating an operation of the sensor; operating the fan based at least in part on validating the operation of the sensor; responsive to operating the fan, determining if a leak is present using the sensor.  Inoue et al. teach a refrigerant leak detection arrangement comprising validating an operation of a sensor (Novelty, line 4: checks whether the refrigerant sensor is operating normally); operating the fan based at least in part on validating the operation of the sensor (operating fan in the leak detection read mode (Novelty, lines 8-9)); responsive to operating the fan, determining if a leak is present using the sensor (leak detection is based on the read mode operation, which includes operating the fan).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly test the sensors of Porter et al. before performing the leak test for the simple purpose of making sure the sensors are operating properly and the thus the test results are valid.  

	As per claim 4, Porter et al. disclose wherein the refrigeration system is a transport refrigeration unit (col. 1, line 18).  
As per claim 5, Porter et al. disclose wherein the sensor is a refrigerant leak sensor (pressure sensors are used to test for leaks, and thus are functionally “leak sensors”).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 6,205798 B1) in view of Inoue et al. (WO 2017002213 A1) and further in view of Schuster et al. (US 9,568,226 B2).
	As per claim 3, Porter et al. do not disclose wherein the controller comprises a low charge diagnostics calculation module for calculating a state of the refrigeration system, wherein the controller receives measurements from other sensors in the refrigeration system.  However, low charge diagnostics based on sensed refrigeration parameters are generally known in the art.  Schuster et al., for example, teach a refrigerant low refrigerant charge indication system based on temperature sensor 20 and pressure sensor 30 (Fig. 1; col. 5, line 39-42; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply such charge diagnostics using these other sensors to the system of Porter et al. for the same basic purpose of ensuring proper refrigerant charge in the system.	 

Allowable Subject Matter
Claims 6-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
As per independent claim 6, the combination of Porter et al. and Inoue et al. as applied to independent claim 1 constitutes the closest prior art.  However, the fan of Inoue is a ventilator 

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Zima et al. (US 7,814,757 B2) teaches an alternative algorithm for detecting and controlling refrigerant leaks, including detecting sensor failures (Fig. 3, etc.).
	Porter et al. (US 6,098,412) teach an alternative refrigerant leak detection arrangement including providing an alarm based on sensed condition (Fig. 3, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763